         Case 1:18-cv-11501-LAP Document 75 Filed 07/23/20 Page 1 of 1



UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK



JOHN DOE,
                                                18 Civ. 11501 (LAP)
                Plaintiff,
                                                        ORDER
         -versus-

LANDRY’S, INC., et al.,

                Defendants.


LORETTA A. PRESKA, SENIOR UNITED STATES DISTRICT JUDGE:

    The Court will resume the telephonic settlement conference

with the parties on Thursday, August 6 at 12:00 p.m.              The dial-

in for the call is 888-363-4734, access code: 4645450.


SO ORDERED.

Dated:    July 23, 2020
          New York, New York


                                          ____________________________
                                          LORETTA A. PRESKA, U.S.D.J.
